Memorandum by the Court. Appellant carrier denies the occurrence of an industrial accident but does not dispute the board’s conclusion that decedent’s attendance at a party sponsored by the employer in culmination of a competitive sales campaign was in the course of his employment nor does it contend that he abandoned the employment by participation in recreational activities which were found by the board, upon substantial evidence, to have involved strenuous physical exertion causative of a fatal heart attack some four hours later. Decision affirmed, with costs to the Workmen’s Compensation Board.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.